The court refuses the motion. No reason is perceived why the defendant, in this Court, might not have obtained execution *Page 249 
here against the plaintiff and his sureties for the sum for which the injunction was dissolved. The bond is an agreement to perform the orders and decrees of the court, made in the cause from time to time, and may be regarded to be in the nature of a rule to that effect. But if the defendant did not choose that method, but preferred that of an action at law — which was in his own election — this Court can no longer give a remedy on the bond. It is not here, and indeed is merged in the judgment at law; and all further proceedings must be had on that judgment. That can be enforced only in the court which rendered it.
PER CURIAM.                                          Motion refused.
(323)